Citation Nr: 1121131	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  04-38 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the severance of service connection for obstructive disease, secondary to asbestos exposure, was proper.

2.  Whether the severance of service connection for major depressive disorder (MDD) was proper.

3.  Entitlement to an initial rating greater than 30 percent for obstructive disease, secondary to asbestos exposure, from September 3, 1999 to May 1, 2008.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1977 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2002 (initial grant of service connection for obstructive disease with initial rating), June 2003 (denial of service connection for a low back disorder) and February 2008 (severance of service connection for obstructive disease and MDD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On February 23, 2007, the Office of Inspector General, Criminal Investigation Division, issued a decision finding the Veteran was exaggerating his conditions in an effort to receive increased service compensation benefits, to include his lung disorder, depression, and injuries claimed to have resulted from a 1981 in-service motorcycle accident.

2.  Clear and unmistakable evidence shows that the Veteran does not currently have asbestosis or any other asbestos-related lung disorder.  

3.  Clear and unmistakable evidence shows that the Veteran does not have any current active respiratory disorder related to his military service. 

4.  Clear and unmistakable evidence shows that the Veteran's depression was not incurred in the military or is otherwise attributable to his military service or a service-connected disorder. 

5.  The grant of service connection for obstructive disease, due to asbestos exposure, was undebatably erroneous because the grant was based on an incorrect assumption of fact and currently there is no competent evidence that the Veteran currently has a respiratory disorder related to his military service. 

6.  The grant of service connection for MDD, secondary to asbestosis, was undebatably erroneous because the grant was based on an incorrect assumption of fact and currently there is no competent evidence that the Veteran's depression is attributable to his military service. 

7.  From September 3, 1999 to May 1, 2008 the Veteran's respiratory condition was manifested by unreliable pulmonary function tests, unconfirmed symptomatology of wheezing and shortness of breath and no diagnostic confirmation of asbestosis, obstructive disease or any other respiratory disorder.


CONCLUSIONS OF LAW

1.  The grant of service connection for obstructive disease, due to asbestos exposure, was clearly and unmistakably erroneous and severance thereof was proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2010).

2.  The grant of service connection for major depressive disorder (MDD), as secondary to asbestosis, was clearly and unmistakably erroneous and severance thereof was proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2010).

3.  The criteria for a disability rating in excess of 30 percent for obstructive disease, due to asbestos exposure, for the period from September 3, 1999, to May 1, 2008, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Inasmuch, however, as the propriety of the severance of service connection involves a determination as to clear and unmistakable error (CUE), the VCAA is not for application.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2010).

As shown in detail below, the Veteran was provided the appropriate due process by a June 2007 notification letter of the rating decision that proposed to sever service connection, and the February 2008 rating decision provided a clear explanation concerning the reasons for proposed severances.  Also, the RO issued July 2001, April 2003 and November 2004 letters that provided the standards of service connection regarding the Veteran's original claims for establishment of service connection.  Thus, the Veteran was aware of what was necessary to establish service connection, and was provided appropriate due process with regard to the need to submit evidence showing the severance should not take place.  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the increased rating claim, the notice requirements were met in this case by a letter sent to the Veteran in July 2001, November 2004 and March 2006.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006 letter also explained how disability ratings and effective dates are determined.

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in May 2002, April 2003, March 2005, December 2006 and June 2007.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include pulmonary function tests (PFTs).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As will be explained in more detail below, examiners consistently indicated that the PFTs all show variable efforts and were otherwise unreliable for rating purposes.  The RO attempted over and over again to afford the Veteran VA examinations in attempts to obtain reliable PFT results.  It was because of these unreliable tests coupled with the sheer lack of any objective confirmation of the Veteran's diagnosis of asbestosis, obstructive disease, asthma or any other respiratory disorder that ultimately led to the severance of service connection.  Accordingly, the Board concludes the VA has satisfied its duty to assist. 

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Severance of Service Connection

Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  See 38 C.F.R. § 3.105(d).

In this case, all of the proper administrative actions were undertaken by the RO as described above.

Under 38 C.F.R. § 3.957 ratings that have been in effect for 10 or more years cannot be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10 year period is computed from the effective date of service connection. 

In this case, service connection for asbestosis was granted effective September 3, 1999 and service connection for depression was granted effective July 23, 2002.   Service connection for both was severed by the RO, effective May 1, 2008.  Since service connection was in effect for a period less than 10 years, the protection afforded under 38 C.F.R. § 3.957 does not apply.  

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).
A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. 38 C.F.R. § 3.105(d).


The Court has clarified that although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Again,                38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

In this case, the Veteran originally filed his claim for service connection for asbestosis in August 1999 claiming he had suffered with chronic respiratory symptoms since his military service where he was exposed to asbestos.  The Veteran's service treatment records confirmed in-service exposure to asbestos, but did not find any evidence of asbestosis.  The service treatment records did indicate various treatments for wheezing, acute bronchitis and bronchial pneumonia, but the Veteran was never diagnosed with a chronic respiratory condition in the military.

The Veteran was afforded a VA examination in May 2002 where at that time pulmonary function tests (PFTs) indicated moderate obstructive disease, which was opined as related to asbestos exposure.  The examiner noted, however, that a chest CT scan had not yet been completed.

Based on the May 2002 examination results and opinion the RO awarded the Veteran service connection for obstructive disease secondary to asbestos exposure in a July 2002 rating decision.  

The Veteran originally filed his claim for service connection for depression in July 2002 claiming that his depression was due to his service connected respiratory disorder.  Service treatment records were silent as to any complaints, treatment or diagnosis of depression.  VA outpatient treatment records dated in 2002 indeed showed a diagnosis of depression and treatment thereof.  The Veteran was afforded an appropriate VA examination in April 2003 where the examiner opined that the Veteran's depression is "less likely than not" a direct result of his asbestosis, but that the Veteran's asbestosis aggravated the Veteran's already existing depression.  

Based on the April 2003 opinion finding the Veteran's depression is aggravated by service connected asbestosis, the RO awarded the Veteran service connection for depression in a June 2003 rating decision.

As indicated above, the RO awarded the Veteran service connection for his respiratory condition based on a May 2002 VA examination where PFTs revealed abnormality, but a CT scan had not yet been done.  

After this award, the Veteran received numerous CT scans and numerous PFTs.  As will be explained below, no CT scan has ever confirmed or supported the diagnosis of asbestosis or any other chronic respiratory condition related to asbestos exposure.  PFTs at times showed abnormalities, but were deemed unreliable and inconsistent due to the Veteran's poor efforts.

In April 2003, after the Veteran was awarded service connection for obstructive disease secondary to asbestos exposure, the Veteran was afforded an additional VA examination where a chest CT scan was completed and showed "no evidence of asbestosis." (Emphasis added).  At that time, a PFT was completed showing abnormality, but the examiner noted a "variable effort" and suggested repeating the test for a more accurate picture.  It is noted that the PFT results indicated significantly worse results then the PFT completed one year prior.  

The Veteran was afforded an additional VA examination in May 2005 where again the examiner concluded by x-ray that the Veteran does not have asbestosis.  In light of the Veteran's complaints, the examiner suspected the Veteran may have asthma, but on examination the examiner also noted there was no objective evidence of asthma at that time.  PFT results showed marked improvement from April 2003, and the examiner opined that the Veteran had an "essentially normal respiratory system."  The 2005 examiner also raised doubt as to whether his depression really could be attributed to asbestosis in light of the fact that the Veteran has no clinical evidence of asbestosis.  In fact, the examiner found it questionable whether the Veteran ever had any significant respiratory condition in light of the current physical findings.  

VA outpatient treatment records throughout the appellate time frame show significant complaints of respiratory distress with varying descriptions, including asthma, allergies, sleep apnea, obstructive disease and asbestosis.  In light of the Veteran's ongoing complaints, the RO afforded the Veteran multiple examinations to ascertain what, if any, respiratory diagnosis could be confirmed and the accurate measurement of severity of any diagnosis rendered.

The Veteran was afforded an additional VA examination in December 2006 where again the examiner found no x-ray or CT evidence of asbestosis or obstructive disease as previously diagnosed.  PFT results at that time were deemed unreliable because of poor effort on the part of the Veteran.  On examination, the examiner found no evidence of wheezing, shortness of breath or any other complained of symptom.  The examiner opined that the Veteran simply did not have a respiratory problem.  Rather, the examiner opined that the Veteran's subjective complaints "might be the result of poor conditioning because of cardiac disease, but not related to asbestosis because there are no clinical findings for this at this time."

An additional VA opinion was obtained in June 2007 where the examiner again found PFT results throughout time to be completely unreliable and of poor quality due to variable effort by the Veteran.  The examiner also noted the Veteran had a 15 year smoking habit.  The examiner opined that the Veteran "has no lung disease secondary to asbestos exposure" because the PFTs "have not shown any consistent pattern and if anything have improved during the period of his claim."  The examiner also found significant that the Veteran's complaints and symptoms vary considerably.  At times the Veteran denies shortness of breath and at other times he claims significant shortness of breath.  During his most recent January 2007 visit to the VA, the 2007 examiner noted that the Veteran denied new or worsened chest pains, palpitations or dyspnea.  For these reasons, the 2007 examiner opined that the Veteran "does not have any respiratory illness related to his asbestos exposure while serving in the Navy." (Emphasis added).

In short, prior to the Veteran's award of service connection for obstructive disease, secondary to asbestos exposure, the claims folder contained service treatment records confirming in-service exposure to asbestos and, most significantly, a May 2002 VA examiner's opinion diagnosing the Veteran with moderate obstructive disease secondary to asbestos exposure.  Prior to the Veteran's award of service connection for depression, as secondary to obstructive disease, the claims folder also contained an April 2003 opinion indicating the Veteran's asbestosis aggravated the Veteran's pre-existing depression.

As indicated above, to properly sever benefits, the prior decision must be the product of CUE.  That is, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

With regard to the Veteran's grant of service connection for obstructive disease, secondary to asbestos, the Board concludes there was CUE because the RO did not have all the correct facts when granting service connection. It appears that while an initial diagnosis of obstructive disease was given, it was later changed given the totality of medical evidence failing to verify a chronic disease. 38 C.F.R. § 3.105(d).

Again, in May 2002, although the VA examiner diagnosed the Veteran with obstructive disease based on PFT results, the examiner further noted that a chest CT scan had not been done.  Subsequent to the June 2002 rating decision Veteran's award for service connection, in April 2003, a CT scan was done and showed no evidence of asbestosis or obstructive disease.  Also at that time, recent PFT results indicated vastly worse results than the year prior and therefore were deemed unreliable.  

At the time the RO awarded the Veteran service connection for obstructive disease, secondary to asbestos exposure, the RO did so without the CT scan results, which turned out to be within normal limits.  Indeed, subsequent PFTs, x-rays and CT scans have consistently led examiners to the same conclusion: that the Veteran has no chronic respiratory disorder.  The RO gave the Veteran the benefit of the doubt by obtaining numerous VA examinations and numerous additional medical opinions.  The medical evidence, however, consistently revealed no objective evidence of a respiratory disorder.  

For these reasons, the Board finds severance of service connection for obstructive disease, secondary to asbestos exposure, was proper because the RO did not have all the correct facts before it at the time service connection was granted. A change in diagnosis was made following additional medical testing.  It was essentially concluded that the Veteran never had an objectively confirmed diagnosis of obstructive disease, secondary to asbestos exposure and, indeed, is currently deemed to have no objective evidence of a chronic respiratory condition.

Similarly, at the time the Veteran was awarded service connection for depression, June 2003, the grant was premised on the fact that the Veteran had a chronic respiratory condition attributable to his military service. 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The legal requirements for secondary service connection found under 38 C.F.R. § 3.310(a) were in effect at the time the June 2003 rating decision was rendered.  As indicated above, secondary service connection can only be established if there is a service-connected disability claimed as the causing or aggravating factor.  In this case, for reasons explained above, the Veteran's service connection for a respiratory disorder was properly severed and, therefore, service connection for depression, which was opined as "aggravated by asbestosis", must fail as a matter of law. 

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, the April 2003 rating decision was premised on an April 2003 VA medical opinion indicating that the Veteran's asbestosis did not directly cause the Veteran's depression, but rather aggravated his already existing depression.  The April 2003 rating decision completely overlooked that, at the same time, an April 2003 CT scan found no evidence of asbestosis.  Indeed, the Veteran was never service connected for asbestosis.  Thus, the decision was clearly and unmistakably erroneous as a matter of law.  Accordingly, service connection for depression was properly severed.

The Board has considered and sympathizes with the Veteran's statements regarding his respiratory symptomatology and depression.  In this case, however, the Veteran has proven to be simply not credible.

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the veteran's statements are inconsistent.  

As indicated above, PFTs throughout the appellate time frame have shown vastly varying results and deemed unreliable due to the Veteran's poor efforts by numerous physicians.  The VA Office of Inspector General (VAOIG), Criminal Investigation Division, moreover, determined in a February 2007 opinion that the Veteran is "exaggerating his conditions in an effort to receive increased service-connected compensation benefits."  The VAOIG found the Veteran's claimed lung condition simply does not exist despite the Veteran's claimed symptoms.  

The Board also notes the Veteran's reported symptoms are inconsistent.  At times the Veteran denies any history of shortness of breath, chest pains and wheezing.  See, e.g. January 2007 VA outpatient treatment record.  At other times, the Veteran complains of a lengthy history of these symptoms.  See, e.g. December 2006 VA examination.  In May 2005, the VA examiner concluded that the Veteran's claimed and varying symptoms are simply not attributable to any respiratory condition. 

Because of the Veteran's inconsistent statements and medical evidence cutting against the Veteran's allegations of the symptoms and severity of his claimed respiratory condition and depression, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.  Regardless of whether the Veteran is purposely exaggerating his disability or unintentionally doing so because of some other reason, the ultimate conclusion is that his statements are simply not credible evidence.  Moreover, to a large extent, as discussed above, there are objective documents that clearly refute his reported symptoms and many aspects of his sworn testimony.  Because of the inconsistency, and the lack of corroborating objective evidence, the Board finds that the Veteran's allegations have limited, if any, probative value.

In this case, there simply is no competent, credible and probative evidence that would warrant a favorable decision.  

Increased Rating (Respiratory Condition)

Notwithstanding the severance, the Veteran seeks an increased rating for his respiratory condition, characterized as "obstructive disease, secondary to asbestos exposure," during the time in which service connection was in effect, from September 3, 1999 to May 1, 2008.  That is, the Veteran was rated 30 percent disabling under Diagnostic Code 6833, for asbestosis, until May 1, 2008 when his disability rating was severed.

As explained above, the most competent, persuasive and credible evidence of record indicates that not only has the Veteran's respiratory condition not worsened but that the Veteran never had obstructive disease, asbestosis or any other lung condition. 

The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2010).  There is no diagnostic code specifically for obstructive disease so, as the Veteran had been service- connected for an asbestos related obstructive disease, his respiratory disability was evaluated analogous to asbestosis under Diagnostic Code 6833.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 6833. Under this formula, the maximum 100 percent rating is assigned for Forced Vital Capacity (FVC) measured at less than 50 percent of that predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 38 C.F.R. § 4.97, Diagnostic Code 6833.

A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.

A 10 percent rating is assigned for FVC measured at 75-80 percent predicted; or DLCO (SB) measured at 66-80 percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.

The General Rating Formula for Restrictive Lung Disease provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling. 38 C.F.R. § 4.97, Diagnostic Codes 6840- 6845.

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65- percent predicted, is rated 30 percent disabling. 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling. 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

 FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board also notes that during the pendency of this appeal, the regulations pertaining to rating respiratory disabilities were revised effective October 6, 2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2010)).  The Court has held that where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO should adjudicate the Veteran's claims both on the pre-2006 and post-2006 regulation and rate the Veteran's claim in accordance to the version most favorable to the Veteran.

With regard to the October 6, 2006 change, however, the Board notes that this change in the regulations does not alter any of the specific criteria listed in the various respiratory diagnostic codes.  Rather, the new regulations affect how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use when the level of evaluation would differ depending on the test used.  

Generally, the Board must consider whether the competent medical evidence of record used to rate the Veteran's respiratory condition complies with the new regulations and provides sufficient competent medical evidence to adequately rate the Veteran's disability.  In this case, however, the Board finds the Veteran's PFTs are unreliable to evaluate his claimed condition during the time period preceding his severance and, indeed, there is no objective evidence confirming the Veteran actually had a respiratory disorder preceding his severance.  

Whether the actual mechanics of the PFTs satisfy the October 6, 2006 changes in law, therefore, are immaterial here because none of the PFT results of record are, in any event, reliable for rating purposes.  

That is, the Veteran was afforded VA examinations in May 2002, April 2003, May 2005 and December 2006.  At those times, again as explained above, PFT results varied significantly and were ultimately deemed unreliable for rating purposes due to poor efforts by the Veteran.  The VAOIG, in a February 2007 opinion, found the Veteran was "purposely exaggerating his conditions in an effort to receive increased service-connected compensation benefits."

Chest x-rays and CT scans completed in January 2000, April 2003, and September 2006 were all within normal limits.  In short, there simply is no objective evidence the Veteran ever had a respiratory disease.  

For these reasons, the Board concludes the Veteran's increased rating claim lacks legal merit.  There is a complete lack of credible medical evidence that supports the Veteran's 30 percent rating prior to May 1, 2008 much less a higher rating prior to severance.  

Extraschedular Considerations

The Court has held that the threshold factor for extra- schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are contemplated by the schedular criteria.  Overall, there is no indication that the average industrial impairment from the disability during the period prior to the May 1, 2008 severance, would be in excess of that contemplated by the increased rating granted herein. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Severance of service connection for obstructive disease, secondary to asbestos exposure, was proper.

Severance of service connection for major depressive disorder (MDD) was proper.

Entitlement to an initial rating greater than 30 percent for obstructive disease, secondary to asbestos exposure, from September 3, 1999 to May 1, 2008, is denied.


REMAND

The Veteran claims he injured his back in the military in a motor vehicle accident (MVA) where a car hit him while riding a motorcycle.  He further claims he currently has chronic back problems related to this injury.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records confirm the Veteran was in a MVA in February 1981 while riding a bike, but at that time the Veteran presented with a left leg injury and did not complain about any other ailment other than left lower leg pain and a slight headache.  The Veteran simply was not treated for any back symptomatology at that time.  The Board notes, however, that prior to the 1981 MVA, the Veteran had sought treatment in October 1979 for sudden onset of lower right back pain.  The Veteran reported he had no history of trauma and the pain was "sudden."  No diagnosis was rendered at that time, other than noting the Veteran's low back pain.  The service treatment records are otherwise silent as to any complaints, treatment or diagnoses of low back problems.  The Veteran's 1981 separation examination, moreover, indicates a normal back examination. 

After service, the Veteran was seen periodically for complaints of low back pain since October 2001, two decades after service.  The Veteran was afforded a VA examination in April 2003, but at that time the examiner found no objective evidence warranting a diagnosis of the low back and thus did not offer an opinion with regard to nexus. 

The Board notes the Veteran was privately diagnosed with lumbar spine subluxation in October 2001.  Since the April 2003 VA examination, moreover, a December 2004 VA outpatient treatment record notes L5-S1 degenerative disc disease (DDD) and mild facet osteoarthritis confirmed by x-rays.  This examiner also did not render an opinion with regard to etiology.

The Board notes, as explained thoroughly above, the Veteran has proven to be a poor historian with regard to in-service events and current symptomatology.  VA outpatient treatment records similarly note varying descriptions of the Veteran's in-service motorcycle accident, treatment thereafter and diagnoses rendered at the time.  Again, service treatment records clearly indicate the Veteran's complaints at the time of the February 1981 MVA were limited to left leg pain and mild headaches.  The Veteran did not complain of nor was treated for a back injury at that time.  At the same time, however, there is in-service record of low back pain complaints in 1979.

Accordingly, in light of more recent medical evidence of a current diagnosis of a back disorder (namely DDD and osteoarthritis), the Board concludes a new VA examination is warranted to ascertain whether his current low back diagnosis is related to the 1979 in-service treatment for low back pain or any other incident of service.  The Board finds the April 2003 VA examination insufficient as the examiner did not find a low back disorder at that time and, therefore, did not render a decision with regard to nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from March 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for treatment of his claimed disabilities from the VA Medical Center in St. Louis, Missouri from March 2008 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate VA examination for his claimed back condition to determine the extent and likely etiology of any spine disorder found. The examiner is specifically asked to address whether the Veteran's current spine condition is attributable to his claimed in-service motor vehicle accident (MVA), the 1979 in-service treatment for sudden low back pain, or any other incident of his military service.

The claims folder and a copy of this decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, provide the appellant a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


